                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                     Court Minutes and Order
HEARING DATE: January 21, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     20-cv-0455-bhl
CASE NAME:    Bartels v. Metalcraft of Mayville Inc
MATTER:       Status Conference
APPEARANCES:  Larry A Johnson, Attorney for Plaintiff
              Ronald S Stadler and Thomas P Krukowski, Attorneys for Defendant
TIME:         11:07 a.m. – 11:30 a.m.
COURTROOM DEPUTY: Melissa P.
               AUDIO OF THIS HEARING IS AT ECF NO. 28


       Counsel for both parties confirmed that defendant’s motion for a protective order to
prevent the plaintiff from taking the deposition of its corporate designee under Fed. R. Civ. P.
30(b)(6) has been resolved. The Court will therefore deny that motion in this case and will deny
the nearly identical motions pending in eight related cases.
       The Court heard argument on defendants’ motion for protective order requesting relief
from answering plaintiff’s third set of interrogatories based on attorney-client privilege and the
attorney work-product doctrine. The Court granted the motion. Defendant may answer the
interrogatory subject to claims of attorney-client privilege and attorney work-product doctrine.
The Court’s ruling does not prevent plaintiff from serving additional interrogatories should he
wish to do so. Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion for protective order, ECF No. 16,
is DENIED.

       IT IS FURTHER ORDERED that defendant’s motion for protective order, ECF No. 22,
is GRANTED.

       Dated at Milwaukee, Wisconsin on January 21, 2021.
                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:20-cv-00455-BHL Filed 01/21/21 Page 1 of 1 Document 29
